February 18, 2014 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Oramed Pharmaceuticals Inc. (the “Company”) Form 10-K for the Fiscal Year Ended August 31, 2013 Filed November 27, 2013 (the “Filing”) File No. 001-35813 Dear Mr. Rosenberg: We have received your letter dated February 4, 2014 and are in the process of preparing responses to your comments.We do not expect to be able respond within 10 business days of your letter.However, we anticipate that we should be able to respond to your comments by March5, 2014.We appreciate the accommodation.If this schedule is problematic, please contact the undersigned at +972 (0)72 221 8906 or our counsel, Howard Berkenblit, at 617-338-2979. Sincerely, /s/ Yifat Zommer Yifat Zommer Chief Financial Officer cc: Vanessa Robertson, U.S. Securities and Exchange Commission Mary Mast, U.S. Securities and Exchange Commission Howard E. Berkenblit, Zysman, Aharoni, Gayer and Sullivan & Worcester LLP
